Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150980 Page 1 of
                                      19

      1 LATHAM & WATKINS LLP
         Alfred C. Pfeiffer (CA 120965)
      2 Christopher S. Yates (CA 161273)
         Belinda S Lee (CA 199635)
      3 Niall E. Lynch (CA 157959)
         Ashley M. Bauer (CA 231626)
      4 505 Montgomery Street, Suite 2000
        San Francisco, California 94111-6538
      5 Telephone: +1.415.391.0600
        Facsimile: +1.415.395.8095
      6 Al.Pfeiffer@lw.com
        Chris.Yates@lw.com
      7 Belinda.Lee@lw.com
        Niall.Lynch@lw.com
      8 Ashley.Bauer@lw.com
      9 Counsel for Defendants StarKist Co. and
        Dongwon Industries Co., Ltd.
     10
        (Additional Counsel on Signature Pages)
     11
                           UNITED STATES DISTRICT COURT
     12                  SOUTHERN DISTRICT OF CALIFORNIA
     13                                        Case No. 3:15-md-02670-JLS-MDD
     14   IN RE: PACKAGED SEAFOOD
          PRODUCTS ANTITRUST                   MDL No. 2670
     15   LITIGATION
                                               DECLARATION OF BELINDA S
     16   This Document Relates to:            LEE IN SUPPORT OF
                                               DEFENDANTS’ MOTION FOR
     17                                        PARTIAL SUMMARY
          ALL ACTIONS
     18                                        JUDGMENT ON PLAINTIFFS’
                                               PRIVATE LABEL CLAIMS
     19
                                               [UNDER SEAL]
     20
                                               Special Briefing Schedule Ordered
     21
                                               Hearing:
     22                                        Date:   March 18, 2020
                                               Time: 9:00 a.m.
     23                                        Place: Courtroom 4D
                                               Judge: Hon. Janis L. Sammartino
     24
     25
     26
     27
     28
                                                        LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                    PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                                                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150981 Page 2 of
                                      19

      1         I, Belinda S Lee, hereby declare:
      2         1.     I am an attorney licensed to practice law in the State of California and
      3 am admitted before this Court. I am a partner at Latham & Watkins LLP, counsel
      4 of record for Defendants StarKist Co. and Dongwon Industries Co., Ltd. in the
      5 above-captioned action. I have personal knowledge of the matters recited herein,
      6 and if called upon to testify concerning them under oath, I could and would testify
      7 competently thereto.
      8         2.     I make this declaration in support of Defendants’ Motion for Partial
      9 Summary Judgment on Plaintiffs’ Private Label Claims. As set forth below, copies
     10 of the documents, exhibits, and transcripts cited in the motions are attached to this
     11 declaration.
     12         3.     Attached as Exhibit 1 is a true and correct copy of deposition excerpts
     13 from the Videotaped Deposition transcript of Donald M. Gallagher, taken on April
     14 19, 2018.
     15         4.     Attached as Exhibit 2 is a true and correct copy of the Declaration of
     16 Dr. Andres V. Lerner, dated September 9, 2019 and attaching the Expert Report of
     17 Dr. Andres V. Lerner, dated May 10, 2019.
     18         5.     Attached as Exhibit 3 is a true and correct copy of the Expert Report
     19 of Russell W. Mangum III, Ph.D, dated February 15, 2019, marked as Exhibit 1315
     20 at the deposition of Russell Mangum, taken on March 22, 2019.
     21         6.     Attached as Exhibit 4 is a true and correct copy of excerpts from the
     22 Class Cert Hearing, taken on January 14, 2019.
     23         7.     Attached as Exhibit 5 is a true and correct copy of the Expert Report
     24 of David Sunding, dated May 29, 2018, marked as Exhibit 240 at the deposition of
     25 David Sunding, taken on September 7, 2018.
     26         8.     Attached as Exhibit 6 is a true and correct copy of the Report of Colin
     27 A. Carter, dated February 18, 2019, marked as Exhibit 1322 at the deposition of
     28 Colin Carter, taken on April 2, 2019.
                                                       LEE DECL. IN SUPP. OF DEFS’ MOT. FOR PARTIAL
                                                                   SUMM. J. (PRIVATE LABEL CLAIMS)
                                                     1                         3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150982 Page 3 of
                                      19

      1        9.     Attached as Exhibit 7 is a true and correct copy of Defendant StarKist
      2 Co.’s Second Supplemental Objections & Responses to Plaintiffs’ First Set of
      3 Interrogatories, Nos. 1 , 4, 6-8, and 10, dated September 29, 2017, marked as
      4 Exhibit 1736 at the deposition of Nam Jung Kim, taken on January 30, 2019.
      5        10.    Attached as Exhibit 8 is a true and correct copy of the Expert Report
      6 of Dennis W. Carlton, dated May 10, 2019, marked as Exhibit 2067 at the
      7 deposition of Dennis Carlton, taken on June 4, 2019.
      8        11.    Attached as Exhibit 9 is a true and correct copy of the Expert Report
      9 of Randal Heeb, PhD, dated May 10, 2019.
     10        12.    Attached as Exhibit 10 is a true and correct copy of a document
     11 produced in the above-captioned matter bearing the beginning bates number
     12 SKC000827997.
     13        13.    Attached as Exhibit 11 is a true and correct copy of a document
     14 produced in the above-captioned matter bearing the beginning bates number
     15 BB_Civil_000810060.
     16        14.    Attached as Exhibit 12 is a true and correct copy of a document
     17 marked as Exhibit 1445 at the deposition of John Sawyer, taken on December 4,
     18 2018 produced in the above-captioned matter bearing the beginning bates number
     19 COSI-CIV-000059510.
     20        15.    Attached as Exhibit 13 is a true and correct copy of a document
     21 produced in the above-captioned matter bearing the beginning bates number
     22 SKC001243094.
     23        16.    Attached as Exhibit 14 is a true and correct copy of a document
     24 produced in the above-captioned matter bearing the beginning bates number
     25 BB_Civil_000154970.
     26        17.    Attached as Exhibit 15 is a true and correct copy of a document
     27 produced in the above-captioned matter bearing the beginning bates number
     28 BB_Civil_000154975.
                                                            LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                        PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                                   2                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150983 Page 4 of
                                      19

      1        18.   Attached as Exhibit 16 is a true and correct copy of a document
      2 produced in the above-captioned matter bearing the beginning bates number
      3 SKC000447307.
      4        19.   Attached as Exhibit 17 is a true and correct copy of a document
      5 produced in the above-captioned matter bearing the beginning bates number
      6 BB_Civil_000862993.
      7        20.   Attached as Exhibit 18 is a true and correct copy of a document
      8 produced in the above-captioned matter bearing the beginning bates number COSI-
      9 CIV-000158162.
     10        21.   Attached as Exhibit 19 is a true and correct copy of a document
     11 produced in the above-captioned matter bearing the beginning bates number COSI-
     12 CIV-000165160.
     13        22.   Attached as Exhibit 20 is a true and correct copy of a document
     14 produced in the above-captioned matter bearing the beginning bates number
     15 SKC000760375.
     16        23.   Attached as Exhibit 21 is a true and correct copy of a document
     17 produced in the above-captioned matter bearing the beginning bates number
     18 BB_Civil_001049305.
     19        24.   Attached as Exhibit 22 is a true and correct copy of a document
     20 produced in the above-captioned matter bearing the beginning bates number COSI-
     21 CIV-000296661.
     22        25.   Attached as Exhibit 23 is a true and correct copy of a document
     23 produced in the above-captioned matter bearing the beginning bates number
     24 BB_Civil_000871967.
     25        26.   Attached as Exhibit 24 is a true and correct copy of a document
     26 produced in the above-captioned matter bearing the beginning bates number
     27 SKC000834753.
     28
                                                          LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                      PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                                 3                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150984 Page 5 of
                                      19

      1         27.   Attached as Exhibit 25 is a true and correct copy of a document
      2 produced in the above-captioned matter bearing the beginning bates number
      3 SKC000355225.
      4         28.   Attached as Exhibit 26 is a true and correct copy of StarKist Co.’s
      5 Third Supplemental Objections & Responses to Plaintiffs’ Second Set of
      6 Interrogatories, No. 1, dated January 30, 2019.
      7         29.   Attached as Exhibit 27 is a true and correct copy of Bumble Bee’s
      8 Corrected Fifth Supplemental Objections and Responses to Plaintiffs’ Second Set
      9 of Interrogatories, dated May 18, 2018, marked as Exhibit 500 at the deposition of
     10 Kenneth Worsham, taken on May 21, 2018.
     11         30.   Attached as Exhibit 28 is a true and correct copy of Chicken of the
     12 Sea’s Second Supplemental Responses and Objections to Plaintiffs’ Second Set of
     13 Interrogatories, No. 1, marked as Exhibit 23 at the deposition of Pamela Cervenka,
     14 taken on November 1, 2018.
     15         31.   Attached as Exhibit 29 is a true and correct copy of Direct Purchaser
     16 Plaintiffs’ Fourth Consolidated Direct Purchaser class Complaint (sealed), dated
     17 October 5, 2018.
     18         32.   Attached as Exhibit 30 is a true and correct copy of Commercial Food
     19 Preparer Plaintiffs’ Fourth Amended Complaint (sealed), dated October 5, 2018.
     20         33.   Attached as Exhibit 31 is a true and correct copy of the Sixth
     21 Amended Consolidated Class Action Complaint of End Payer Plaintiffs’ (sealed),
     22 dated October 5, 2018.
     23         34.   Attached as Exhibit 32 is a true and correct copy of Associated
     24 Wholesale Grocers, Inc.’s Second Amended Complaint (sealed), dated October 5,
     25 2018.
     26         35.   Attached as Exhibit 33 is a true and correct copy of Winn-Dixie
     27 Stores, Inc. and Bi-Lo Holding, LLC’s Fifth Amended Complaint (sealed), dated
     28 October 5, 2018.
                                                              LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                          PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                                   4                          3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150985 Page 6 of
                                      19

      1         36.   Attached as Exhibit 34 is a true and correct copy of W. Lee Flowers
      2 & Co., Inc. Third Amended Complaint (seal), dated October 5, 2018, marked as
      3 Exhibit 637 at the deposition of James Johnson, taken on December 7, 2018.
      4         37.   Attached as Exhibit 35 is a true and correct copy of Direct Purchaser
      5 Plaintiffs’ Supplemental Omnibus Objections and Responses to Defendants’ First
      6 Set of Contention Interrogatories, dated May 1, 2019.
      7         38.   Attached as Exhibit 36 is a true and correct copy of Commercial Food
      8 Preparer Plaintiffs’ Supplemental Omnibus Objections and Responses to
      9 Defendants’ First Set of Contention Interrogatories, dated May 1, 2019.
     10         39.   Attached as Exhibit 37 is a true and correct copy of End Payer
     11 Plaintiffs’ Supplemental Omnibus Objections and Responses to Defendants’ First
     12 Set of Contention Interrogatories, dated May 1, 2019.
     13         40.   Attached as Exhibit 38 is a true and correct copy of Associated
     14 Wholesale Grocers, Inc.’s Plaintiffs’ Supplemental Objections and Responses to
     15 Defendants’ First Set of Contention Interrogatories, dated May 1, 2019.
     16         41.   Attached as Exhibit 39 is a true and correct copy of Winn-Dixie
     17 Plaintiffs’ Amended Supplemental Responses and Objections to Defendants’ First
     18 Set of Contention Interrogatories, dated July 12, 2019.
     19         42.   Attached as Exhibit 40 is a true and correct copy of W. Lee Flowers
     20 & Co., Inc.’s Second Supplemental Objections and Responses to Defendants’ First
     21 Set of Contention Interrogatories, dated May 1, 2019.
     22         43.   Attached as Exhibit 41 is a true and correct copy of deposition
     23 excerpts from the Videotaped Deposition transcript of Laura Childs, taken on
     24 March 21, 2018.
     25         44.   Attached as Exhibit 42 is a true and correct copy of deposition
     26 excerpts from the Videotaped Deposition transcript of Barbara Olson, taken on
     27 April 18, 2018.
     28
                                                            LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                        PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                                   5                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150986 Page 7 of
                                      19

      1         45.   Attached as Exhibit 43 is a true and correct copy of deposition
      2 excerpts from the Videotaped Deposition transcript of Timothy Tackett, taken on
      3 November 16, 2018.
      4         46.   Attached as Exhibit 44 is a true and correct copy of Bumble Bee’s
      5 Narrative 30(b)(6) Responses, dated February 28, 2018.
      6         47.   Attached as Exhibit 45 is a true and correct copy of deposition
      7 excerpts from the Videotaped Deposition of Russell Boyle, taken on November 9,
      8 2018.
      9         48.   Attached as Exhibit 46 is a true and correct copy of deposition
     10 excerpts from the Videotaped deposition of David L. Burt, taken on May 11, 2018.
     11         49.   Attached as Exhibit 47 is a true and correct copy of the COSI’s
     12 Narrative Responses to Plaintiffs’ 30(b)(6) Topics, dated March 20, 2018.
     13         50.   Attached as Exhibit 48 is a true and correct copy of StarKist Co.’s
     14 Narrative 30(b)(6) Responses, dated May 4, 2018.
     15         51.   Attached as Exhibit 49 is a true and correct copy of deposition
     16 excerpts from the Videotaped Deposition transcript of Melissa L. Hopper, taken on
     17 December 13, 2018.
     18         52.   Attached as Exhibit 50 is a true and correct copy of deposition
     19 excerpts from the Videotaped Deposition of Monica Amiri, taken on December 21,
     20 2018.
     21         53.   Attached as Exhibit 51 is a true and correct copy of deposition
     22 excerpts from the Videotaped Deposition transcript of Isaac Wiese, taken on
     23 December 11, 2018.
     24         54.   Attached as Exhibit 52 is a true and correct copy of deposition
     25 excerpts from the Videotaped Deposition transcript of Russell Vincent Thompson,
     26 Jr., taken on February 13, 2019.
     27
     28
                                                            LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                        PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                                   6                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150987 Page 8 of
                                      19

      1        55.    Attached as Exhibit 53 is a true and correct copy of deposition
      2 excerpts from the Videotaped Deposition transcript of Brian Hartshorn, taken on
      3 January 24, 2019.
      4        56.    Attached as Exhibit 54 is a true and correct copy of deposition
      5 excerpts from the Videotaped Deposition transcript of Charlie Rotta, taken on
      6 November 27, 2018.
      7        57.    Attached as Exhibit 55 is a true and correct copy of deposition
      8 excerpts from the Videotaped Deposition transcript of Daniel Gelhaye, taken on
      9 February 12, 2019.
     10        58.    Attached as Exhibit 56 is a true and correct copy of a document
     11 produced in the above-captioned matter bearing the beginning bates number
     12 SKC000355865.
     13        59.    Attached as Exhibit 57 is a true and correct copy of Corrected
     14 Mangum Declaration in Support of Direct Purchaser Plaintiffs’ Motion for Class
     15 Certification with Errata dated May 29, 2018, marked as Exhibit 249 at the
     16 deposition of Russell Mangum, taken on September 11, 2018.
     17        60.    Attached as Exhibit 58 is a true and correct copy of deposition
     18 excerpts from the Videotaped Deposition transcript of David Sunding, taken on
     19 September 7, 2018.
     20        61.    Attached as Exhibit 59 is a true and correct copy of the Expert Merit
     21 Report of David Sunding, dated February 15, 2019, marked as Exhibit 1333 at the
     22 deposition of David Sunding, taken on April 12, 2019.
     23        62.    Attached as Exhibit 60 is a true and correct copy of deposition
     24 excerpts from the Videotaped Deposition transcript of Mark Harvey, taken on
     25 February 7, 2019.
     26        63.    Attached as Exhibit 61 is a true and correct copy of deposition
     27 excerpts from the Videotaped Deposition of Michelle Castinado, taken on January
     28 18, 2019.
                                                            LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                        PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                                   7                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150988 Page 9 of
                                      19

      1        64.   Attached as Exhibit 62 is a true and correct copy of deposition
      2 excerpts from the Videotaped Deposition transcript of Steven Salerno, taken on
      3 January 16, 2019.
      4        65.   Attached as Exhibit 63 is a true and correct copy of deposition
      5 excerpts from the Videotaped Deposition transcript of Lynda Echelberger, taken on
      6 January 4, 2019.
      7        66.   Attached as Exhibit 64 is a true and correct copy of deposition
      8 excerpts from the Videotaped Deposition transcript of Summer Monnett, taken on
      9 November 14, 2018.
     10        67.   Attached as Exhibit 65 is a true and correct copy of deposition
     11 excerpts from the Videotaped Deposition transcript of Nathan Laver, taken on
     12 January 31, 2019.
     13        68.   Attached as Exhibit 66 is a true and correct copy of deposition
     14 excerpts from the Videotaped Deposition transcript of James Johnson, taken on
     15 December 7, 2018.
     16        69.   Attached as Exhibit 67 is a true and correct copy of deposition
     17 excerpts from the Videotaped Deposition transcript of Andras Mecs, taken on
     18 January 31, 2019.
     19        70.   Attached as Exhibit 68 is a true and correct copy of the Declaration of
     20 John Terzaken, Esq., executed on September 18, 2019 in Washington, D.C.
     21        71.   Attached as Exhibit 69 is a true and correct copy of Corrected Expert
     22 Report of Gareth Macartney, dated April 9, 2019, marked as Exhibit 1344 at the
     23 deposition of Gareth Macartney, taken on April 16, 2019.
     24        72.   Attached as Exhibit 70 is a true and correct copy of the Expert Merits
     25 Report of Michael A. Williams, Ph.D., dated February 15, 2019, marked as Exhibit
     26 1328 at the deposition of Michael Williams, taken on April 11, 2019.
     27        73.   Attached as Exhibit 71 is a true and correct copy of the Rebuttal
     28 Expert Report of Gareth Macartney, Ph.D., dated July 2, 2019.
                                                           LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                       PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                                  8                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150989 Page 10
                                     of 19

     1         74.   Attached as Exhibit 72 is a true and correct copy of deposition
     2 excerpts from the Videotaped Deposition transcript of Michael Williams, Ph.D.,
     3 taken on April 11, 2019.
     4         75.   Attached as Exhibit 73 is a true and correct copy of deposition
     5 excerpts from the Videotaped Deposition transcript of Russell W. Mangum, III,
     6 Ph.D., taken on August 5, 2019.
     7         76.   Attached as Exhibit 74 is a true and correct copy of the Amended
     8 Expert Reply Report of Russell W. Mangum III, Ph.D., dated August 1, 2019.
     9         77.   Attached as Exhibit 75 is a true and correct copy of deposition
    10 excerpts from the Videotaped Deposition of Colin Carter, Ph.D., taken on April 2,
    11 2019.
    12         78.   Attached as Exhibit 76 is a true and correct copy of the Expert Report
    13 of Michael R. Baye, dated February 15, 2019, marked as Exhibit 1345 at the
    14 deposition of Michael Baye, taken on April 17, 2019.
    15         79.   Attached as Exhibit 77 is a true and correct copy of the United States’
    16 Amended Plea Agreement, United States of America v. Bumble Bee Foods, LLC,
    17 16-CR-501-EMC, dated August 2, 2017.
    18         80.   Attached as Exhibit 78 is a true and correct copy of the United States’
    19 Plea Agreement, United States of America v. Stephen L. Hodge, 17-CR-297-EMC,
    20 dated June 28, 2017.
    21         81.   Attached as Exhibit 79 is a true and correct copy of the United States’
    22 Plea Agreement, United States of America v. Kenneth Worsham, 16-CR-535-EMC,
    23 dated March 15, 2017.
    24         82.   Attached as Exhibit 80 is a true and correct copy of the United States’
    25 Plea Agreement, United States of America v. StarKist Co., 18-CR-513-EMC, dated
    26 November 14, 2018.
    27
    28
                                                           LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                       PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                                  9                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150990 Page 11
                                     of 19

     1        83.    Attached as Exhibit 81 is a true and correct copy of the United States’
     2 Plea Agreement, United States of America v. Walter Scott Cameron, 16-CR-501-
     3 EMC, dated January 25, 2017.
     4        84.    Attached as Exhibit 82 is a true and correct copy of the Declaration of
     5 Christopher S. Yates, executed on September 19, 2019 in San Francisco,
     6 California.
     7        85.    Attached as Exhibit 83 is a true and correct copy of the Declaration of
     8 Andras Mecs in Support of Defendants’ Motions for Partial Summary Judgment,
     9 executed on September 18, 2019 in Pittsburgh, Pennsylvania.
    10        86.    Attached as Exhibit 84 is a true and correct copy of the Declaration of
    11 Darren Parsons in Support of Defendants’ Motions for Partial Summary Judgment
    12 of Plaintiffs’ Private Label Claims, executed on September 19, 2019 in El
    13 Segundo, California.
    14        87.    Attached as Exhibit 85 is a true and correct copy of the Declaration of
    15 Daniel Hofmeister in Support of Defendants’ Motions for Partial Summary
    16 Judgment, executed on September 19, 2019 in San Diego, California.
    17        88.    Attached as Exhibit 86 is a true and correct copy of all the erratas
    18 regarding depositions cited in Product Scope Motion for Summary Judgment.
    19
    20        I declare under penalty of perjury that the foregoing is true and correct, and
    21 that this Declaration was executed this 19th day of September 2019, in San
    22 Francisco, California.
    23
    24                                            By:
    25                                                     Belinda S. Lee
    26
    27
    28
                                                            LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                        PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                                  10                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150991 Page 12
                                     of 19

     1       Exhibit                      Description                           Pages
     2
                1      Deposition excerpts from the Videotaped                    19
     3
                       Deposition transcript of Donald M. Gallagher, taken
     4                 on April 19, 2018
     5          2      Declaration of Dr. Andres V. Lerner, dated                 31
                       September 9, 2019 and attaching the Expert Report
     6
                       of Dr. Andres V. Lerner, dated May 10, 2019
     7          3      Expert Report of Russell W. Mangum III, Ph.D,              263
     8                 dated February 15, 2019, marked as Exhibit 1315 at
     9                 the deposition of Russell Mangum, taken on March
                       22, 2019
    10
                4      Excerpts from the Class Cert Hearing, taken on             449
    11                 January 14, 2019
    12          5      Expert Report of David Sunding, dated May 29,              457
                       2018, marked as Exhibit 240 at the deposition of
    13
                       David Sunding, taken on September 7, 2018
    14          6      Report of Colin A. Carter, dated February 18, 2019,        651
    15                 marked as Exhibit 1322 at the deposition of Colin
    16                 Carter, taken on April 2, 2019
                7      Defendant StarKist Co.’s Second Supplemental               879
    17
                       Objections & Responses to Plaintiffs’ First Set of
    18                 Interrogatories, Nos. 1 , 4, 6-8, and 10, dated
    19                 September 29, 2017, marked as Exhibit 1736 at the
                       deposition of Nam Jung Kim, taken on January 30,
    20
                       2019
    21          8      Expert Report of Dennis W. Carlton, dated May 10,          891
    22                 2019, marked as Exhibit 2067 at the deposition of
    23                 Dennis Carlton, taken on June 4, 2019
                9      Expert Report of Randal Heeb, PhD, dated May 10,          1002
    24                 2019
    25          10     Document produced in the above-captioned matter           1110
    26                 bearing the beginning bates number SKC000827997
                11     Document produced in the above-captioned matter           1185
    27
                       bearing the beginning bates number
    28                 BB_Civil_000810060
                                                        LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                    PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                               11                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150992 Page 13
                                     of 19

     1          12     Document marked as Exhibit 1445 at the deposition        1269
     2                 of John Sawyer, taken on December 4, 2018
                       produced in the above-captioned matter bearing the
     3
                       beginning bates number COSI-CIV-000059510
     4          13     Document produced in the above-captioned matter          1282
     5                 bearing the beginning bates number SKC001243094
     6          14     Document produced in the above-captioned matter          1365
                       bearing the beginning bates number
     7
                       BB_Civil_000154970
     8          15     Document produced in the above-captioned matter          1394
     9                 bearing the beginning bates number
    10                 BB_Civil_000154975
                16     Document produced in the above-captioned matter          1400
    11                 bearing the beginning bates number SKC000447307
    12          17     Document produced in the above-captioned matter          1417
    13                 bearing the beginning bates number
                       BB_Civil_000862993
    14
                18     Document produced in the above-captioned matter          1439
    15                 bearing the beginning bates number COSI-CIV-
    16                 000158162
    17          19     Document produced in the above-captioned matter          1469
                       bearing the beginning bates number COSI-CIV-
    18                 000165160
    19          20     Document produced in the above-captioned matter          1525
    20                 bearing the beginning bates number
                       SKC000760375.
    21
                21     Document produced in the above-captioned matter          1620
    22                 bearing the beginning bates number
    23                 BB_Civil_001049305
    24          22     Document produced in the above-captioned matter          1641
                       bearing the beginning bates number COSI-CIV-
    25                 000296661
    26          23     Document produced in the above-captioned matter          1657
    27                 bearing the beginning bates number
                       BB_Civil_000871967
    28
                                                       LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                   PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                              12                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150993 Page 14
                                     of 19

     1          24     Document produced in the above-captioned matter          1671
     2                 bearing the beginning bates number SKC000834753
     3          25     Document produced in the above-captioned matter          1683
                       bearing the beginning bates number SKC000355225
     4          26     StarKist Co.’s Third Supplemental Objections &           1701
     5                 Responses to Plaintiffs’ Second Set of
     6                 Interrogatories, No. 1, dated January 30, 2019
                27     Bumble Bee’s Corrected Fifth Supplemental                1707
     7
                       Objections and Responses to Plaintiffs’ Second Set
     8                 of Interrogatories, dated May 18, 2018, marked as
     9                 Exhibit 500 at the deposition of Kenneth Worsham,
    10                 taken on May 21, 2018
                28     Chicken of the Sea’s Second Supplemental                 1718
    11                 Responses and Objections to Plaintiffs’ Second Set
    12                 of Interrogatories, No. 1, marked as Exhibit 23 at
    13                 the deposition of Pamela Cervenka, taken on
                       November 1, 2018
    14
                29     Direct Purchaser Plaintiffs’ Fourth Consolidated         1727
    15                 Direct Purchaser class Complaint (sealed), dated
    16                 October 5, 2018.
    17          30     Commercial Food Preparer Plaintiffs’ Fourth              1819
                       Amended Complaint (sealed), dated October 5,
    18                 2018
    19          31     Sixth Amended Consolidated Class Action                  1912
    20                 Complaint of End Payer Plaintiffs’ (sealed), dated
                       October 5, 2018
    21
                32     Associated Wholesale Grocers, Inc.’s Second              2145
    22                 Amended Complaint (sealed), dated October 5,
    23                 2018
    24          33     Winn-Dixie Stores, Inc. and Bi-Lo Holding, LLC’s         2285
                       Fifth Amended Complaint (sealed), dated October
    25                 5, 2018
    26          34     W. Lee Flowers & Co., Inc. Third Amended                 2421
    27                 Complaint (seal), dated October 5, 2018, marked as
                       Exhibit 637 at the deposition of James Johnson,
    28
                                                       LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                   PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                              13                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150994 Page 15
                                     of 19

     1                 taken on December 7, 2018
     2          35     Direct Purchaser Plaintiffs’ Supplemental Omnibus          2541
     3                 Objections and Responses to Defendants’ First Set
                       of Contention Interrogatories, dated May 1, 2019
     4          36     Commercial Food Preparer Plaintiffs’ Supplemental          2596
     5                 Omnibus Objections and Responses to Defendants’
     6                 First Set of Contention Interrogatories, dated May 1,
                       2019
     7
                37     End Payer Plaintiffs’ Supplemental Omnibus                 2815
     8                 Objections and Responses to Defendants’ First Set
     9                 of Contention Interrogatories, dated May 1, 2019
    10          38     Associated Wholesale Grocers, Inc.’s Plaintiffs’           2902
                       Supplemental Objections and Responses to
    11                 Defendants’ First Set of Contention Interrogatories,
    12                 dated May 1, 2019
    13          39     Winn-Dixie Plaintiffs’ Amended Supplemental                2973
                       Responses and Objections to Defendants’ First Set
    14
                       of Contention Interrogatories, dated July 12, 2019
    15          40     W. Lee Flowers & Co., Inc.’s Second Supplemental           3051
    16                 Objections and Responses to Defendants’ First Set
    17                 of Contention Interrogatories, dated May 1, 2019
                41     Deposition excerpts from the Videotaped                    3105
    18                 Deposition transcript of Laura Childs, taken on
    19                 March 21, 2018
    20          42     Deposition excerpts from the Videotaped                    3118
                       Deposition transcript of Barbara Olson, taken on
    21
                       April 18, 2018
    22          43     Deposition excerpts from the Videotaped                    3127
    23                 Deposition transcript of Timothy Tackett, taken on
    24                 November 16, 2018
                44     Bumble Bee’s Narrative 30(b)(6) Responses, dated           3151
    25                 February 28, 2018
    26          45     Deposition excerpts from the Videotaped                    3176
    27                 Deposition of Russell Boyle, taken on November 9,
                       2018
    28
                                                         LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                     PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                               14                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150995 Page 16
                                     of 19

     1          46     Deposition excerpts from the Videotaped deposition         3184
     2                 of David L. Burt, taken on May 11, 2018
     3          47     COSI’s Narrative Responses to Plaintiffs’ 30(b)(6)         3192
                       Topics, dated March 20, 2018
     4          48     StarKist Co.’s Narrative 30(b)(6) Responses, dated         3202
     5                 May 4, 2018
     6          49     Deposition excerpts from the Videotaped                    3226
                       Deposition transcript of Melissa L. Hopper, taken
     7
                       on December 13, 2018
     8          50     Deposition excerpts from the Videotaped                    3235
     9                 Deposition of Monica Amiri, taken on December
    10                 21, 2018
                51     Deposition excerpts from the Videotaped                    3245
    11
                       Deposition transcript of Isaac Wiese, taken on
    12                 December 11, 2018
    13          52     Deposition excerpts from the Videotaped                    3270
                       Deposition transcript of Russell Vincent Thompson,
    14
                       Jr., taken on February 13, 2019
    15          53     Deposition excerpts from the Videotaped                    3279
    16                 Deposition transcript of Brian Hartshorn, taken on
    17                 January 24, 2019
                54     Deposition excerpts from the Videotaped                    3289
    18
                       Deposition transcript of Charlie Rotta, taken on
    19                 November 27, 2018
    20          55     Deposition excerpts from the Videotaped                    3297
                       Deposition transcript of Daniel Gelhaye, taken on
    21
                       February 12, 2019
    22          56     Document produced in the above-captioned matter            3306
    23                 bearing the beginning bates number SKC000355865
    24          57     Corrected Mangum Declaration in Support of Direct          3323
                       Purchaser Plaintiffs’ Motion for Class Certification
    25
                       with Errata dated May 29, 2018, marked as Exhibit
    26                 249 at the deposition of Russell Mangum, taken on
    27                 September 11, 2018.
                58     Deposition excerpts from the Videotaped                    3546
    28
                                                         LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                     PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                               15                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150996 Page 17
                                     of 19

     1                 Deposition transcript of David Sunding, taken on
     2                 September 7, 2018
     3          59     Expert Merit Report of David Sunding, dated              3555
                       February 15, 2019, marked as Exhibit 1333 at the
     4                 deposition of David Sunding, taken on April 12,
     5                 2019
     6          60     Deposition excerpts from the Videotaped                  3582
                       Deposition transcript of Mark Harvey, taken on
     7
                       February 7, 2019
     8          61     Deposition excerpts from the Videotaped                  3592
     9                 Deposition of Michelle Castinado, taken on January
    10                 18, 2019
                62     Deposition excerpts from the Videotaped                  3601
    11                 Deposition transcript of Steven Salerno, taken on
    12                 January 16, 2019
    13          63     Deposition excerpts from the Videotaped                  3609
                       Deposition transcript of Lynda Echelberger, taken
    14
                       on January 4, 2019
    15          64     Deposition excerpts from the Videotaped                  3627
    16                 Deposition transcript of Summer Monnett, taken on
    17                 November 14, 2018
                65     Deposition excerpts from the Videotaped                  3635
    18                 Deposition transcript of Nathan Laver, taken on
    19                 January 31, 2019
    20          66     Deposition excerpts from the Videotaped                  3645
                       Deposition transcript of James Johnson, taken on
    21
                       December 7, 2018
    22          67     Deposition excerpts from the Videotaped                  3654
    23                 Deposition transcript of Andras Mecs, taken on
    24                 January 31, 2019
                68     Declaration of John Terzaken, Esq., executed on          3665
    25                 September 18, 2019 in Washington, D.C.
    26          69     Corrected Expert Report of Gareth Macartney, dated       3671
    27                 April 9, 2019, marked as Exhibit 1344 at the
                       deposition of Gareth Macartney, taken on April 16,
    28
                                                       LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                   PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                              16                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150997 Page 18
                                     of 19

     1                 2019
     2          70     Expert Merits Report of Michael A. Williams,               3823
     3                 Ph.D., dated February 15, 2019, marked as Exhibit
                       1328 at the deposition of Michael Williams, taken
     4                 on April 11, 2019
     5          71     Rebuttal Expert Report of Gareth Macartney, Ph.D.,         3978
     6                 dated July 2, 2019
                72     Deposition excerpts from the Videotaped                    4210
     7
                       Deposition transcript of Michael Williams, Ph.D.,
     8                 taken on April 11, 2019
     9          73     Deposition excerpts from the Videotaped                    4224
    10                 Deposition transcript of Russell W. Mangum, III,
                       Ph.D., taken on August 5, 2019
    11
                74     Amended Expert Reply Report of Russell W.                  4237
    12                 Mangum III, Ph.D., dated August 1, 2019
    13          75     Deposition excerpts from the Videotaped                    4406
                       Deposition of Colin Carter, Ph.D., taken on April 2,
    14
                       2019.
    15          76     Expert Report of Michael R. Baye, dated February           4414
    16                 15, 2019, marked as Exhibit 1345 at the deposition
    17                 of Michael Baye, taken on April 17, 2019
                77     United States’ Amended Plea Agreement, United              4914
    18
                       States of America v. Bumble Bee Foods, LLC, 16-
    19                 CR-501-EMC, dated August 2, 2017
    20          78     United States’ Plea Agreement, United States of            4934
                       America v. Stephen L. Hodge, 17-CR-297-EMC,
    21
                       dated June 28, 2017
    22          79     United States’ Plea Agreement, United States of            4946
    23                 America v. Kenneth Worsham, 16-CR-535-EMC,
    24                 dated March 15, 2017
                80     United States’ Plea Agreement, United States of            4958
    25
                       America v. StarKist Co., 18-CR-513-EMC, dated
    26                 November 14, 2018.
    27          81     United States’ Plea Agreement, United States of            4978
                       America v. Walter Scott Cameron, 16-CR-501-
    28
                                                         LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                     PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                               17                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2015-2 Filed 09/19/19 PageID.150998 Page 19
                                     of 19

     1                 EMC, dated January 25, 2017
     2          82     Declaration of Christopher S. Yates, executed on          4990
     3                 September 19, 2019 in San Francisco, California
                83     Declaration of Andras Mecs in Support of                  5006
     4                 Defendants’ Motions for Partial Summary
     5                 Judgment, executed on September 18, 2019 in
     6                 Pittsburgh, Pennsylvania
                84     Declaration of Darren Parsons in Support of               5029
     7
                       Defendants’ Motions for Partial Summary Judgment
     8                 of Plaintiffs’ Private Label Claims, executed on
     9                 September 19, 2019 in El Segundo, California
    10          85     Declaration of Daniel Hofmeister in Support of            5035
                       Defendants’ Motions for Partial Summary
    11                 Judgment, executed on September 19, 2019 in San
    12                 Diego, California
    13          86     Erratas regarding depositions cited in Product Scope      5043
                       Motion for Summary Judgment
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                        LEE DECL. IN SUPP. OF DEFS.’ MOT. FOR
                                                    PARTIAL SUMM. J. (PRIVATE LABEL CLAIMS)
                                               18                       3:15-md-02670-JLS-MDD
